Title: To Thomas Jefferson from Chapman Johnson, 10 December 1825
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Richmond
10. Decr 1825—
It is my duty to apologise to you and the visitors who will be with you on monday next, for no attending their meeting—It is a subject of great regret and some mortification to me.Though my duties here, are pressing and important, I would have dispensed with them, if by attending your meeting, I could have hoped to fulfil the objects for which it was appointed—But under existing circumstances, I could not have indulged such a hope.My engagements since I left you have been so constant and laborious that I have not been able to digest, to my own satisfaction, the scheme of government suggested at our last meeting—I have had no opportunity of being aided by Mr Cabell and Loyall the other members of the committee—and neither of them have it in their power to attend the meeting—Mr Cabell is called to the lower country by the death of his wife’s brother, and Mr Loyall requests me to say, that he is detained here, by indispensable engagements—Add to this, that Mr Gilmers health, has prevented me from conferring fully with him, and renders it very doubtful I fear, when, if ever, he will be able to assume the duties of his chair, and you have the reasons, why our scheme of government could now be submitted to the board, with a prospect of acting on it advisedly—Knowing that it must depend essentially upon the law professor for its execution, I desired to consult him about it, very fully—This I would have done, if his health had not carried him away from Richmond, in a few days after he came from Charlottesville and disqualified him for leisure bussiness while here—. He is yet in Norfolk, his health improving a little I learn, but still very precarious— In this state of things, I felt confident, that my going to  Charlottesville would be fruitless, and I do not feel justified in withdrawing myself from the strong demands upon me here—If during the sitting of the legislature Mr Cabell Mr Loyall and myself should be able to digest anything, which we think deserving attention, we will submit it to you and the other visitors, that it may be  laid before the assembly or not, as may be deemed expedient—I must beg you to excuse me to the visitors who may be in attendance, and to assure them, that I feel much concern, at the reflection that I may have had some agency in causing them a disagreeable and useless journey  through inclement weather.with very great respect your obt. svt.C Johnson